Citation Nr: 0502325	
Decision Date: 02/01/05    Archive Date: 02/15/05

DOCKET NO.  98-03 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.	Entitlement to compensation benefits for Lyme disease 
pursuant to 38 U.S.C.A. § 1151.  

2.	Entitlement to compensation benefits for cardiovascular 
disease pursuant to 38 U.S.C.A. § 1151.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from May 1949 to April 
1952.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a September 1997 rating decision of the New York, 
New York, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran testified at a hearing at the RO before a member 
of the Board in July 1999.  

The case was remanded by the Board in April 2001.  


FINDINGS OF FACT

1.	The treatment rendered for non-service-connected Lyme 
disease at a VA facility from December 1993 to May 1995 did 
not result in any additional disability associated with this 
disorder.

2.	The treatment rendered for non-service-connected Lyme 
disease at a VA facility from December 1993 to May 1995 did 
not result in any additional disability associated with the 
veteran's cardiovascular disease.




CONCLUSIONS OF LAW

1.	The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for disability involving Lyme 
disease as a result of VA treatment have not been met.  38 
U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 (1996).

2.	The criteria for entitlement to compensation benefits 
pursuant to 38 U.S.C. § 1151 for disability involving 
cardiovascular disease as a result of VA treatment have not 
been met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 3.358 
(1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000). See, 38 
U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished letters in April 2001, May 2003, and 
May 2004 that provided notification of the information and 
medical evidence necessary to substantiate this claim, the 
information and evidence that VA would seek to provide, and 
the information and evidence the appellant was expected to 
provide.  In addition, the RO asked the appellant to submit 
information regarding any evidence that he believes pertains 
to the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2003); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  Thus, 
under the circumstances in this case, VA has satisfied its 
duties to notify and assist the veteran, and adjudication of 
this appeal poses no risk of prejudice to the veteran.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The veteran contends that compensation benefits are warranted 
for the residuals of Lyme disease, including cardiovascular 
complications from that disorder.  He bases this contention 
on his assertion that, following a tick bite and positive 
testing for Lyme disease, he was not treated for the 
condition at the VA outpatient clinic where he sought 
treatment for his complaints.  His contentions related to 
heart disease are based on his claims regarding Lyme disease.  
Additionally he points out that he was seen at a VA facility 
in May 1995, but was not treated and, later that day was 
hospitalized for a heart attack.  

The law providing compensation under 38 U.S.C.A. § 1151 was 
revised, effective October 1, 1997, and the new version of 
the law is more restrictive than the old version (the new law 
essentially requires a showing of fault or negligence by the 
VA in providing medical treatment).  However, the new law 
does not apply in the present case, as the claim has been 
pending since before the change in the law.  VAOPGCPREC 40- 
97.  The Board has applied the version of 38 U.S.C.A. § 1151 
(and the related regulations, 38 C.F.R. §§ 3.358, 3.800) in 
effect prior to the change, which is more favorable to the 
veteran.  

The version of the law and regulations applicable to the 
present case provides that where a veteran suffers disease, 
injury, death, or the aggravation of an existing disease or 
injury, as the result of VA examination, medical or surgical 
treatment, or hospitalization, and such results in additional 
disability or death, compensation or DIC shall be awarded in 
the same manner as if the disability or death were service- 
connected.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §§ 
3.358, 3.800 (1997).  In determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim is based will be compared with the subsequent physical 
condition resulting from the disease or injury.  38 C.F.R. § 
3.358(b)(1).  The regulation further provides, in part, that 
benefits will not be payable for the continuance or natural 
progress of disease or injury for which VA treatment is 
authorized.  38 C.F.R. § 3.358(b)(2).  In determining whether 
such additional disability resulted from a disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA treatment, it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith.  The mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury or an aggravation of 
an existing disease or injury suffered as the result of 
treatment.  Benefits are not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those, which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

The medical evidence shows that the veteran was treated on an 
outpatient basis by VA as early as December 1993.  Records of 
treatment from that time show that the veteran was first seen 
for complaints of weakness and numbness in his left upper 
extremity.  He reported that he had sustained an injury of 
the cervical spine 20 years earlier.  In February 1994, nerve 
conduction studies were consistent with peripheral 
polyneuropathy.  Later that same month, he was treated for 
lethargy at which time he indicated that he had been bitten 
by a tick in November 1993.  Physical examination showed a 
negative titer and no lesions.  Bilateral lower extremity 
edema and pitting were noted.  He had shortness of breath.  
He was given a full course of antibiotic therapy.  The 
assessment was that the problems were probably related to 
cardiovascular and pulmonary disease.  

The veteran continued to receive treatment for complaints of 
joint pain and heart disease throughout 1994.  In January 
1995 he reported that he had had a positive Lyme titer and 
that central nervous system disease needed to be ruled out.  
It was noted that he had been bitten by a tick in November 
1993 and complained of muscle and joint pain.  It was 
reported that he had been prescribed antibiotics for 15 days.  
He had also been prescribed multiple antibiotics for 
treatment of sinusitis.  In March 1995, it was noted that he 
was assessed as having presumptive changes of Lyme disease 
due to persistent symptomatology in spite of negative titers.  
He had complaints of fibromyalgia-type symptoms and COPD.  He 
was hospitalized from late March to early April 1995 for 
treatment of hypertension, COPD, CAD, chronic sinusitis and 
history of Lyme disease.  He was admitted for IV antibiotics 
for Lyme disease.  

On May 15, 1995, the veteran was treated at the VA outpatient 
clinic for symptoms of Lyme disease, sleep apnea, congestive 
heart failure, and hypertension.  Later that day, he was 
first hospitalized at a private facility, later transferred 
to another private facility, for treatment of chest pain and 
shortness of breath.  The diagnosis was acute myocardial 
infarction.  

The veteran testified at two hearing at the RO.  The first, 
before a hearing officer, was in August 1998 and the second, 
before the undersigned member of the Board, in July 1999.  At 
that time, the veteran stated that he had been bitten on one 
occasion by a tick and had sought treatment at the VA medical 
facility. He did not believe that he had not been adequately 
treated.  This had resulted in him having significant 
residuals of Lyme disease, including cardiovascular 
complications.  He stated that he had had a positive 
laboratory test for Lyme disease, but that the results of 
this testing could not be located.  He stated that he had 
been told by several doctors that the Lyme disease had caused 
many complications, including aggravation of his 
cardiovascular disease.  

Several statements have been received from S. Ramachandran 
Nair, M.D., the veteran's private physician.  He stated that 
he first saw the veteran in August 1999 with complaints and 
symptoms of Lyme disease.  The veteran reported that he had 
first been diagnosed by VA in 1995, despite having had 
symptoms for a year to a year and a half prior to this.  The 
veteran was finally hospitalized in March and April 1995 for 
treatment of Lyme disease.  In May 1995, after a visit to the 
VA outpatient clinic, the veteran was told he was in 
congestive heart failure and suffered a resultant myocardial 
infarction.  On examination, in August 1999, the veteran 
exhibited complaints of fatigue and neck and joint pain.  The 
initial impression was of chronic Lyme disease.  The doctor 
indicated that it was unclear whether diagnosis and treatment 
of Lyme disease would have any bearing on his present status 
of Lyme symptoms and his cardiac condition.  

Several statements have been received from another of the 
veteran's private physicians, Warren J. Wexelman, M.D.  He 
indicated in September 1999, that he had been requested to 
write about the veteran's health problems and past medical 
treatment at a VA medical facility.  He stated that, 
according to the veteran, the diagnosis of Lyme's Disease was 
not made promptly and that with this disorder time is of the 
essence.  Without prompt treatment, there can be permanent 
residual problems.  He stated that, while it was difficult to 
say, the veteran's heart disease could have been due to 
damage to the heart from Lyme's disease.  The doctor went on 
to state that at the time that the veteran was seen for chest 
pain and a diagnosis of myocardial infarction was considered, 
further evaluation should have been undertaken to rule this 
diagnosis out.  As with Lyme disease, a heart condition needs 
quick intervention.  

In February 2000, the Board submitted a request for a 
specialist opinion regarding the propriety of the treatment 
that the veteran received at the VA outpatient clinic.  After 
reviewing the fact pattern, it was requested that the 
specialist render opinions regarding whether it was at least 
as likely as not that VA, in responding to the veteran's Lyme 
disease, caused any additional disability or aggravation of 
an existing disability as the result of hospitalization, 
medical or surgical treatment, or absence thereof, and 
whether it is at least as likely as not that any of VA's 
action or inaction, caused any additional disability or 
aggravation of an existing disability as the result of 
hospitalization, medical or surgical treatment, or absence 
thereof.  

In April 2000, responses were received from a specialist in 
cardiology and a specialist in infectious disease.  The 
cardiology specialist indicated that he had reviewed the 
information that was provided and current medical literature 
and noted that heart failure due to Lyme disease is related 
to acute carditis, which is manifested by cardiac conduction 
abnormalities such as a bundle branch block or AV block.  The 
carditis is usually self-limiting and related to the acute 
illness, which is not the clinical record that is portrayed 
in the veteran.  The specialist went on to say that the 
veteran's symptoms of heart failure appeared to be clearly 
and proximately related to ischemic heart disease and that it 
was unlikely that the veteran's Lyme disease was a 
significant contributory cause of his subsequent symptoms of 
congestive heart failure.  He could find no convincing 
evidence to support the contention that the veteran's medical 
condition was caused by or materially worsened as a result of 
any hospitalization, treatment, or absence thereof by the 
VAMC where he was being evaluated and treated.  

The specialist in infectious diseases rendered an opinion 
that it was his strong belief that the veteran's case did not 
represent an adverse outcome of improperly diagnosed or 
treated Lyme disease.  In support of this finding, the 
specialist stated that the diagnosis of Lyme disease required 
clinical as well as laboratory data.  It was indicated that 
there was no mention in the chart of the characteristic skin 
rash, flu-like symptoms, or arthritis, which are but a few of 
the clinical manifestations.  Serological testing is not a 
definitive means to make a diagnosis of Lyme disease, but is 
only useful to support a diagnosis made on clinical grounds.  
It was noted that the veteran had a positive IFA test in 
September 1994, but a repeat test in January 1995 was 
negative.  A positive test that is followed by a negative 
test three months later is not at all typical of Lyme 
disease.  Additionally, any positive IFA test should be 
confirmed with a western blot assay test, but this testing is 
precluded if a subsequent test is negative, as occurred in 
the veteran's case.  In conclusion, it was the specialist's 
opinion that the veteran did not have Lyme disease based on 
the evidence that was examined.  His heart condition was 
likely the result of non-infections risk factors.  The 
specialist could find no evidence of any action, or lack 
thereof, by VA providers that caused disability or aggravated 
a pre-existing condition.  

The record shows that the veteran first mentioned to VA that 
he had been bitten by a tick in February 1994.  At that time, 
he was given a full course of antibiotic therapy.  Later 
evaluations included laboratory testing that was believed at 
that time to be positive for Lyme disease, and again the 
veteran was given antibiotic therapy, this time on an 
inpatient basis.  The veteran has submitted statements from 
two physicians who rendered opinions that it was possible 
that VA did not properly treat the veteran's symptoms of Lyme 
disease, but these are based upon the history as provided by 
the veteran and are not supported by the medical evidence 
showing antibiotic therapy in February 1994.  Evidence based 
on unsupported history is not considered to constitute 
competent medical evidence upon which compensation benefits 
may be awarded.  See Reonal v. Brown, 5 Vet. App. 458 (1993); 
LeShore v. Brown, 8 Vet. App. 406 (1995).  

Two VA specialists reviewed the record of the veteran's 
treatment and neither found that there was an action or 
inaction on the part of VA medical care providers that caused 
or contributed to the veteran's heart disease or to 
complications related to Lyme disease.  In fact, the 
infectious disease specialist doubted the diagnosis of Lyme 
disease that the veteran had carried over the years, giving 
persuasive reasons.  The Board finds that these opinions are 
of more probative value than the opinions of the veteran's 
physicians who relied primarily on the medical history as 
given by the veteran.  

As such, the Board concludes that compensation benefits for 
Lyme disease and heart disease pursuant to 38 U.S.C.A. § 1151 
is not warranted.  The preponderance of the evidence is 
against the veteran's claim.  


ORDER

Compensation benefits for Lyme disease and cardiovascular 
disease pursuant to 38 U.S.C.A. § 1151 is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


